Citation Nr: 1449081	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-05 334A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) affecting the carpal joints and phalanges of the fourth and fifth fingers of the hands.  



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active service June 1978 to October 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 


FINDING OF FACT

The Veteran's disability of the hands is manifested by subjective complaints of pain, with occasional incapacitating exacerbations including weakness, pain and increased fatigability and hand cramps, but with no evidence of limited motion in either hand.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent disabling for degenerative joint disease (DJD) affecting the carpal joints and phalanges of fourth and fifth fingers of the hands have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 4.1-4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5229, 5230 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2014).  In Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Specifically, a June 2010 letter, sent prior to the August 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the June 2010 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the appellant's service treatment records, as well as post-service reports of VA, Social Security and private treatment and examinations.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appellant was afforded VA examinations over the course of this appeal, the most recent occurred in April 2013 to clarify the severity of the hand symptoms.  In all cases, the results from the examinations are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examinations and subsequent reports involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Veteran has not alleged worsening of symptoms, nor is there medical evidence suggesting worsening symptoms since the most recent examinations.  The Board therefore finds that the medical information is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155  (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2014).  38 C.F.R. § 4.1  requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.2  requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned. 

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2013).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2013).  See also Deluca v. Brown, 8 Vet. App. 202. 

Service connection for the bilateral hand disorder was granted in a December 2008 rating decision, which assigned an initial 20 percent rating for residuals of bilateral hand trauma, with degenerative joint disease (DJD) affecting the carpal joints and phalanges of fourth and fifth fingers of the hands.  The Veteran filed his claim for increase in January 2010.  The 20 percent rating was continued by the August 2010 rating on appeal.

The Board also notes that service connection for a separate hand disorder, specifically bilateral carpal tunnel syndrome (CTS) was granted by the RO in a September 2012 rating, with a 30 percent rating assigned for CTS of the left hand and 10 percent rating assigned for CTS of the right hand (subsequently increased to 20 percent by an August 2013 rating decision).  The Board is mindful that the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  In this matter the residuals of hand trauma other than CTS have been separately rated.  (The Veteran is left handed as noted in the record.)  

The RO has evaluated the bilateral hand disorder as a single disability, assigning a 20 percent rating under 38 C.F.R. § 5003.  The Board will continue to address the hand disorders together, but will also consider whether a higher rating should be granted based on consideration of each hand individually,. 

Under Diagnostic Code 5003, arthritis will be rated under the criteria for limitation of motion of the affected joint(s).  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Diagnostic Code 5003. 

For the purpose of rating disabilities due to arthritis, multiple involvements of the interphalageal (IP), metacarpal (MCP) and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  See 38 C.F.R. § 4.45 (2013).  The 20 percent rating currently in effect is based on X-ray evidence showing involvement of two or more minor joint groups with evidence also suggestive of occasional incapacitating exacerbations. 

Where there is limitation of motion of either index or long finger, if there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension is limited by no more than 30 degrees, a noncompensable rating is warranted.  Where there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension limited by more than 30 degrees, a 10 percent rating is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5229.  Any limitation of motion in the ring or little finger, is entitled to a maximum rating of 0 percent.  Diagnostic Code 5230.  This is the case for either major or minor hand.  38 C.F.R. § 4.71a , Diagnostic Codes 5229, 5230.  

Motion of the thumb and fingers should be described by appropriate reference to the joints whose movement is limited, with a statement as to how near, in centimeters, the tip of the thumb can approximate the fingers, or how near the tips of the fingers can approximate the proximal transverse crease of palm.  38 C.F.R. § 4.71. 

There are rules that apply in evaluating the severity of limitation of motion of single or multiple digits of the hand.  For instance, for the index, long, ring, and little fingers, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered in a favorable position. For these fingers, the MCP joint has a range of zero to 90 degrees of flexion; the PIP joint has a range of zero to 100 degrees of flexion; and the distal interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion. 38 C.F.R. § 4.71a , Note (1) preceding Diagnostic Code 5216-5230 (2014).  If there is limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations combined.  Note (5) preceding Diagnostic Codes 5216-5230 (2014). 

In this matter the treatment records throughout this appeal are noted to generally address hand symptoms as affected by CTS, but do include pertinent findings regarding the finger joints.  Repeatedly, the records from 2010 through 2012 do note the presence of a finger joint deformity, with primary care records from April 2010 describing an interphalangeal (IP) joint deformity, with subsequent records noting such deformity and a February 2012 outpatient note specifically noting the presence of a right 5th finger deformity.  The initial complaints addressed in an April 2010 record included hand pain and decreased force, with joint pain and swelling complained of by the Veteran.  

The report of a June 2010 VA examination report refers to pain and stiffness of the hands that is worse in the morning, and all fingers were said to be involved with symptoms of pain, deformity, weakness and stiffness.  The Veteran reported flare-ups in the morning that lasted for hours and were alleviated by medicine and hand exercises.  The flare-ups limited his activities of daily living.  Examination revealed that all digits had ranges of motion that were normal, and there was no gap between the thumb and any fingers, as well as no ankylosis of one or more joints in any finger.  There was deformity of the DIP of the right little finger of 10 degree angulation and of the right ring finger PIP with angulation of 8 degrees.  Also noted was weakness of both hands with decreased dexterity for twisting, probing, writing, touching and expression.  X-rays from May 2008 confirmed old post-traumatic changes involving the left 4th and 5th metacarpal bones with associated DJD at the carpometacarpal joints of these fingers; old post-traumatic changes of the right 4th proximal phalanx and fifth middle phalanx and radiopage foreign body of the soft tissue of the right hand.  X ray of June 2010 yielded no significant change from the prior film of May 2008.  The examiner diagnosed bilateral hand DJD and post-traumatic changes.  Effects on activities of daily living were severe on chores and travel, moderate on shopping, recreation, dressing and grooming, and mild on feeding, bathing.  He was prevented from sports and exercise.

The primary care and occupational therapy records reflect that he underwent physical therapy (PT) for hand problems with a history that included his DJD of the fingers, as well as for CTS (which is not subject of this appeal).  This included PT between August 2010 and September 2010 for hand pain and difficulty in movement, with some improvement in motion noted in September 2010.  Records from August 2011 to February 2012 revealed he continued to require occupational therapy (OT) for his hand symptoms that included hand pain and cramping, with pain around a 6/10 level in November 2011 and December 2011.  He was noted to be able to make a fist and perform fine motor tasks with both hands in October 2011, and records in November 2011 and December 2011 revealed he could make a full fist, and could perform his activities of daily living either independently or with some minor assistance, particularly with dressing.  In December 2011, his hand strength had improved, and he was moderately independent in activities of daily living.  In February 2012, although the right 5th finger deformity from previous fracture was noted, he also had full range of motion and 5/5 strength with grip.  

The Veteran was treated in OT from July 2012 through September 2012 following left CTS surgery.  The records throughout this course of treatment repeatedly showed all fingers to be within full range of motion and he was able to close his fist and oppose his fingers.  He was also able to perform activities of daily living with mild to moderate difficulties as reported in July 2012.  His gross motor coordination was intact but fine motor coordination was impaired and he also had reduced grip strength in the left hand compared to the right in these records.

The September 2012 VA hand examination noted pain and weakness in both hands for more than 10 years, treated with medication.  Ranges of motion were said to include loss of motion in the right index and long finger of the right hand and in all fingers of the left hand.  He was able to oppose his thumb and other fingers with a gap of less than an inch between the fingers and thumb bilaterally, with pain starting at that distance.  There was no gap between any fingertips and the proximal transverse crease for any fingers of either hand.  He had limited extension of the right and left index and long fingers with pain beginning at 30 degrees.  Repetitive use testing could not be accomplished due to developing a thumb cramp.  He was said to have functional loss of less movement than usual, weakened movement and painful movement in the right long finger, thumb and index finger and all left fingers (including thumb).  He had deformity in all fingers bilaterally and also had cramps in both hands.  Hand grip strength was 4/5 on the right and 3/5 on left.  There was no ankylosis of any fingers or thumbs.  The examiner noted that the finger condition did not result in functional impairment to such extent that no effective function remained other than would be equally served by amputation with prosthesis.  The functional impact was that he had worked in construction and quit due to problems with his knees, hands and back. 

Records from 2013 included more occupational therapy treatment records from March 2013 through May 2013 following additional carpal tunnel surgery, on his left hand.  These records noted complaints of pain in the right hand, along with decreased grip, causing challenges in performing household duties such as lawn work, handyman work and dishes.  Examination in March 2013 did reveal full range of motion in all digits, with complete fist closure and bilateral thumb opposition complete in all digits bilaterally.  An April 2013 record noted that he had completed his hand rehab courses, and again he was noted again to have full range of motion in all digits, with complete fist closure.  His thumb opposition was complete in all digits bilaterally, with the exception that he had less than 1 centimeter to complete thumb opposition with the 5th digit bilaterally.  He reported moderate to severe difficulty opening jars, garden or household chores or lifting more than 10 pounds.  He had no difficulty writing, preparing meals, making a bed or changing a light bulb.  He had mild to moderate difficulty opening a heavy door or carrying a shopping bag.  

The April 2013 VA examination noted that since his last examination in September 2012 he had CTS surgery of the right carpal tunnel.  Complaints included neurological symptoms and complaints of pain and cramping of his left hand muscles worse on humid days.  He also complained of decreased bilateral hand grip strength and frequently dropping things.  Flare-ups impacted his hands and impacted all activities involving his hands.  He complained also of loss of motion of the right index and long finger.  However examination revealed the same findings on range of motion of fingers as shown in the September 2012 examination, except he also was able to perform repetitive use testing.  (There were no changes in motions after repetitive use.)  The additional functional use status post repetitive use was said to be less movement than normal, excess fatigability, weakened movement and pain on movement on the right long finger, index finger and thumb and in all fingers (and thumb) of the left hand.  The findings of deformity of all fingers, and muscle strength testing on hand grip were unchanged from September 2012.  He also had tenderness and pain on palpation.  No ankylosis of any finger or thumb was present.  The examiner noted that the Veteran was no longer able to work his previous construction job due to his hand condition (which included CTS), but was limited to clerical or reception-type jobs.  

A review of the evidence does not reflect that more a 20 percent rating is warranted for the hand disability.  In making this determination the Board shall afford the broadest consideration of the finger disability affecting both hands, given that the September 2012 and April 2013 VA examinations have shown deformity.  Thus, the Board shall not limit its consideration to just the DJD of fourth and fifth fingers of the bilateral hands, as this would result in noncompensable ratings under the criteria governing limited motion and ankylosis.  

However, even when considering all the fingers of both hands separately, the criteria based on limited range of motion allows for a 20 percent rating per hand (either major or minor) only for thumb limited motion that results in a gap of more than 2 inches (5.1 centimeters) between the thumb and fingers, with the thumb attempting to oppose the fingers.  Clearly this is not shown by the evidence of record, where he was able to completely oppose his thumb repeatedly.  The criteria governing limitation of motion also allow only a maximum 10 percent rating for an index finger either with a gap of more than 2 inches (5.1 centimeters) and the proximal transverse crease of the palm, or for extension limited by more than 30 degrees, with the maximum rating for limited motion of the remaining fingers of either hand shown to be noncompensable.  The Veteran's current 20 percent rating is already the same as the combined maximum rating for limited motion of the index finger for both hands.  See 38 C.F.R. § 4.25.  Thus a higher rating is not possible for this Veteran's bilateral hand disorder based on limited motion.

Likewise there is no basis for a higher rating based on ankylosis, as the evidence repeatedly shows there to be no ankylosis of any finger involved.  Accordingly none of the Diagnostic Codes (DC) governing ankylosis of either individual or multiple digits (DCs 5216-5227) are for application.   

Finally the Veteran's disability resulting from his DJD affecting the carpal joints and phalanges of fourth and fifth fingers of the bilateral hands is not shown to be equal to that of an amputation of any digits of either hand.  As pointed out in the September 2012 and April 2013 VA examinations, the examiner did not find functional impairment to such extent that no effective function remained other than would be equally served by amputation with prosthesis.  None of the other medical evidence of record is shown to contradict these findings.  Accordingly none of the governing amputations of the fingers or thumb, either individually or in combination (DC's 5126-5156), are for application in this matter.  

Thus the Board must conclude that the Veteran fails to meet the criteria for an evaluation in excess of 20 percent disabling for DJD affecting the carpal joints and phalanges of fourth and fifth fingers of the bilateral hands under any potentially applicable Diagnostic Code.  (As noted above, he experiences various symptoms due to carpal tunnel syndrome affecting the hands, which symptoms are compensated separately and are therefore not for consideration when rating the disability at issue.)

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) .

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun, at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, at 116 .

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case, as described above.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability affecting the carpal joints and phalanges of fourth and fifth fingers of the hands.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

A rating in excess of 20 percent is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


